NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


CHRISTINE K. BRYANT,                   )
                                       )
            Appellant,                 )
                                       )
v.                                     )            Case No. 2D16-4159
                                       )                     2D17-328
S&J SPORTS, INC. d/b/a PLAY IT AGAIN )
SPORTS, a Florida Corporation, FORTIN )                   CONSOLIDATED
HOLDINGS, INC., a Florida Corporation, )
and STAMINA PRODUCTS, INC., a          )
Foreign Corporation,                   )
                                       )
            Appellees.                 )
                                       )

Opinion filed July 25, 2018.

Appeal from the Circuit Court for Polk
County; Larry Helms, Judge.

Christine K. Bryant, pro se.

Robert Aranda of Valenti, Campbell, Trohn,
Tamayo & Aranda, P.A., Lakeland, for
Appellees S&J Sports, Inc. d/b/a Play It
Again Sports and Fortin Holdings, Inc.

No appearance for remaining Appellee.


PER CURIAM.

              Affirmed.



CASANUEVA, SALARIO, and BADALAMENTI, JJ., Concur.